Title: To Benjamin Franklin from Ingenhousz, 14 January 1784
From: Ingenhousz, Jan
To: Franklin, Benjamin


          
            Dear friend
            Vienna Jan. 14 January 1784
          
          This lettre will be delivred to you by the Countesse de Fries, a lady, to whose family I am obliged for their constant kindness and civitilities towards me. Her Husband, one of the richest and the most respectable men of Europe, establish’d here in the most extensive banking business, a protestant and a Republican, being a Swish born; being very desirous of knowing you and of being known by you, has desired me to send an introductory lettre to you for his lady, who is now at Lions and intends to come back to Vienna by the way of Paris.
          
          I hope you will be so good as to show her that good countenance, you have allways bestowed on those, who were recommended to you by Your affectionate friend
          
            J. Ingen Housz
          
         
          Addressed: a Son Excellence / Monsieur Benj. Franklin / Ministre plenipot. des Etats unies / de l’Amerique / a Passy
          Endorsed: Jan 14. 84
        